Citation Nr: 0023118	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-48 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1991.  The veteran also served in the Alabama 
National Guard (Guard) from 1957 to 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss.  

In March 1998, the veteran testified at a hearing before a 
member of the Board sitting at Washington, D.C.  During the 
hearing, the veteran indicated that he also sought 
entitlement to service connection for bilateral tinnitus.  As 
this issue has not been adjudicated by the RO, it is referred 
to the RO for all appropriate action.

The Board also notes that the veteran was scheduled to appear 
for a hearing to be held before a member of the Board in 
Washington, D.C. on April 18, 2000.  The veteran failed to 
report for this scheduled hearing.  


FINDING OF FACT

The bilateral hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§  3.102, 3.303, 3.385 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss.  
The veteran specifically asserts that in his capacity as a 
track vehicle repairman he was exposed to loud noises during 
his more than 28 years in the Guard and during his period of 
active duty.  He stated that during a summer camp in 1986, 
while repairing an armored personnel carrier, someone aboard 
the vehicle fired an 81-millimeter mortar causing the veteran 
to experience a concussion, ringing in the ears and hearing 
loss.  

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible, that is, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Once it has been determined that a claim is 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  The Board is satisfied that all relevant evidence is 
of record, and the statutory duty to assist the appellant in 
the development of evidence pertinent to his claims has been 
met.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  "Active 
duty for training"(ACDUTRA) includes full-time members of 
the Army National Guard or Air National Guard.  38 U.S.C.A. 
§§ 101(22), (24), 106, 1110, 1131 (West 1991).  "Inactive 
duty training" (INACDUTRA) in the case of a member of the 
Air National Guard for any state means duty (other than full-
time duty) under sections 316, 502, 504, or 505 of title 32, 
or the prior corresponding provisions of the law.  
38 U.S.C.A. § 101 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b) (1999).  

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Additionally, in determining whether service connection is 
warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In making this determination, the veteran is 
entitled to the benefit of the doubt where evidence of 
service incurrence is consistent with the circumstances of 
such service, notwithstanding the absence of an official 
record of in service incurrence.  38 C.F.R. § 3.102 (1999).

A Certificate of Release or Discharge from Active Duty (DD 
Form 214), for his period of active service from January 1990 
to January 1991, indicates that he had more than 28 years of 
prior inactive service and that his military occupational 
specialty was track vehicle repairman.  A Statement of 
Service, dated in June 1983, shows that the veteran served 
with the 715th Maintenance Co. of the Guard, in Birmingham, 
Alabama.  Other personnel records show that the veteran 
served on what appears to be two week summer camps in 
July/August 1980, July 1981, July/August 1982, 
October/November 1982, May 1986, and June 1987.  

The available medical records cover a period from 1972 until 
his discharge from the National Guard.  An April 1972 
examination revealed puretone hearing in the right ear at 
500, 1000, 2000, and 4000 hertz of 30, 25, 30, and 15 
decibels, respectively.  Puretone hearing in the left ear at 
the same frequencies was 20, 15, 30, and 10 decibels, 
respectively.

A March 1976 enlistment examination showed puretone hearing 
in the right ear at 500, 1000, 2000, and 4000 hertz of 15, 
15, 10, and 10 decibels, respectively.  Puretone hearing in 
the left ear at the same frequencies was 15, 10, 10, and 10 
decibels, respectively.  No significant abnormalities were 
detected.  

An August 1980 evaluation, noted to be a retention 
examination, showed puretone hearing in the right ear at 500, 
1000, 2000, and 4000 hertz of 35, 30, 35, and 35 decibels, 
respectively.  Puretone hearing in the left ear at the same 
frequencies was 35, 35, 35, and 30 decibels, respectively.  

A March 1983 audiological examination report from Lloyd 
Noland Hospital shows that the veteran had mixed bilateral 
hearing loss more so on the right and that he wore a left ear 
hearing aid.  The veteran was hospitalized at Lloyd Nolan 
Hospital later in March 1983 for right ear complaints.  The 
clinical history revealed that he had chronic difficulty with 
his ease since childhood.  He underwent right modified 
tympanomastoidectomy which was performed by Dr. Geller.  The 
discharge diagnoses were chronic otitis media, right ear, 
choleastoma of the right ear, and ossicular discontinuity of 
the right ear.  Subsequently he received follow-up treatment.  

A November 1983 report of operation from Lloyd Noland 
Hospital shows a discharge diagnosis of chronic left tympanic 
membrane perforation.  Conductive hearing loss was also 
noted.  Exploratory surgery was performed.

The veteran was evaluated by a medical board in February 
1984.  An audiometric examination showed puretone hearing in 
the right ear at 500, 1000, 2000, 3000, 4000, and 6000 hertz 
of 50, 45, 60, 80, 85, and 70 decibels, respectively.  
Puretone hearing in the left ear at the same frequencies was 
35, 40, 40, 85, 95, and 85 decibels, respectively.  Bilateral 
hearing loss was diagnosed.  The board proceeding noted that 
his MOS was light wheel vehicle power generator mechanic.  It 
was also indicated that it was unknown as to whether the 
bilateral hearing loss had been incurred in the line of duty.  

A Report of Medical Examination dated in September 1985 shows 
puretone hearing in the right ear at 500, 1000, 2000, 4000, 
and 6000 hertz of 20, 25, 40, 35, and 30 decibels, 
respectively.  Puretone hearing in the left ear at the same 
frequencies was 20, 20, 25, 15, and 20 decibels, 
respectively.  

He underwent surgery on the left ear at Lloyd Noland Hospital 
in September 1987 and February 1988. 

A Report of VA Medical Examination dated in October 1989 
shows that audiometric examination showed puretone hearing in 
the right ear at 500, 1000, 2000, and 4000 hertz of 45, 50, 
70, and 80 decibels, respectively.  Puretone hearing in the 
left ear at the same frequencies was 35, 55, 50, and 85 
decibels, respectively.

A Report of VA Medical Examination dated in August 1991 shows 
that audiometric examination showed puretone hearing in the 
right ear at 500, 1000, 1000, 2000, 4000 and 6000 hertz of 
50, 50, 70, 80, 85, and 90 decibels, respectively.  Puretone 
hearing in the left ear at the same frequencies was 35, 55, 
45, 30, 85, and 25 decibels, respectively.  Subsequent 
military audograms confirm the presence of bilateral hearing 
loss.

A VA clinical record dated in December 1995 indicates that 
the veteran reported decreased hearing acuity and ringing in 
the ears.  It was also noted that his civilian occupation was 
truck mechanic.  

The report of a February 1996 VA audio examination shows that 
the veteran reported decreased hearing since 1986.  The 
veteran also mentioned that in his capacity as a mechanic in 
the reserves he was exposed to loud noise from equipment, 
vehicles, and helicopters.  He specifically asserted that 
while working on an APC vehicle in 1986 an 8-millimeter 
mortar was fired.  He noted that he was not wearing ear 
protection at that time.  He also mentioned that following 
the firing of the mortar he was seen by a private physician 
at Lloyd Noland Hospital whereupon he was informed that he 
had a hole in both eardrums.  He further reported that 
surgical repair was made on both eardrums in 1986.  The 
examination showed puretone hearing in the right ear at 500, 
1000, 2000, 3000, and 4000 hertz of 35, 60, 70, 75, and 75 
hertz, respectively.  Puretone hearing in the left ear at the 
same frequencies was 35, 60, 80, 90, and 95 hertz, 
respectively.  Speech recognition was 68 percent bilaterally.  
The impression was mild sloping to severe mixed right ear 
hearing loss and mild sloping to profound mixed left ear 
hearing loss.  

The report of a March 1996 VA audio-ear disease examination 
shows that the veteran indicated that he had served mainly as 
a helicopter and mechanized mechanic while in the Army.  He 
reported noticing hearing loss for many years going back at 
least until the early 1980's.  He added that he had worn 
binaural hearing aids since 1987.  The veteran also reported 
undergoing bilateral tympanic mastoids in the mid 1980's and 
a revision left ossiculoplasty after his left tympanic 
mastoid.  Audiogram and tympanogram testing were reported to 
show a symmetric sensorineural hearing loss bilaterally.  A 
slight conductive component to the veteran's hearing loss was 
also noted.  Discrimination was reported as 68 percent 
bilaterally at 95 decibels.  The diagnosis was bilateral 
sensorineural hearing loss, left mixed component secondary to 
his prior surgery.  

The examiner opined that while the etiology of the veteran's 
hearing loss was unclear it was most consistent with 
presbycusis or some type of progressive hearing loss.  The 
examiner further pointed out that the pattern was not really 
consistent with noise exposure, although this could not be 
ruled out with certainty.  It was additionally mentioned by 
the examiner that it would be helpful to review the veteran's 
audiograms from his years in the service to determine when 
the onset of the hearing loss actually occurred.  

A hearing was held in Washington, D.C. before a member of the 
Board in March 1998.  At that time the veteran testified that 
he performed inactive duty for approximately 28 1/2 years as a 
member of the Guard as a track-vehicle repairman.  He added 
that he was called up for Desert Storm service where he also 
served in the same capacity.  He testified that while 
repairing an armored personnel carrier (APC), a mortar was 
fired causing his to sustain a concussion and ringing in his 
ears.  He believed this incident occurred during ACDUTRA in 
the summer of approximately 1985 or 1986 at Fort Stewart, 
Georgia.  He stated that his ears started to drain and he had 
surgery.  The veteran stated that he originally joined the 
Guard in 1957 and served continually until 1991, with the 
exception of a two year break, from approximately 1962 to 
1964.  He asserted that during this entire time he served as 
a track-vehicle repairman during both weekend drills and 
annual two week summer camps.  The veteran further testified 
that he worked as a truck mechanic as a civilian.  

He reported being treated by a private physician, Dr. Geller, 
following the inservice acoustic trauma whereupon he was 
informed that he had hearing loss and ear drainage.  He added 
that he subsequently underwent surgery at Lloyd Nolan 
Hospital in Birmingham, Alabama.  The veteran further 
testified that he began to wear hearing aids in 1987.  He 
also mentioned that he performed maintenance work on noise-
producing equipment during Desert Storm.  

The veteran also mentioned that he had worked for the same 
company as a civilian for 26 years as a mechanic and later as 
a shop supervisor.  He added that he had worn hearing 
protection during this private employment.  The veteran 
testified that he did not have any hearing problems before 
the alleged inservice acoustic trauma event, and that he was 
treated by Dr. Geller within 6 to 8 months thereafter.  S. C. 
also testified and provided a description of the veteran's 
symptoms.

A VA audio examination was recently conducted in July 1999.  
At that time the examiner reported that he had reviewed the 
veteran's claims file.  The examiner noted that, in reviewing 
the veteran's history of military noise exposure, it was as 
least likely as not that the hearing loss was a result of 
noise exposure incurred during military service.  The 
examiner pointed out that the only discrepancy of note was 
that while the veteran had reported undergoing ear surgeries 
after an incident in summer camp in 1986, where a 88-
millimeter gun was fired while he was working on the vehicle, 
audiograms and pre- and postoperative notes from Lloyd Noland 
Hospital reported that the surgeries were in 1983.  The 
examiner mentioned that perhaps the veteran had just confused 
the dates of his inservice acoustic trauma but the examiner 
was not sure.  

Examination showed puretone hearing in the right ear at 500, 
1000, 2000, 3000, 4000 hertz of 45, 65, 65, 85, and 90 hertz, 
respectively.  Puretone hearing in the left ear at the same 
frequencies was 40, 60, 60, 72.5, and 77.5 hertz, 
respectively.  Speech recognition was reported as 64 percent 
in the right ear and 68 percent in the left ear.  The 
diagnosis was bilateral mild to severe mixed hearing loss in 
both ears.  

To summarize, the veteran's military records confirm that he 
served as a track-vehicle repairman during a 28 plus year 
period of National Guard service.  The Board finds that in 
this capacity that he was exposed to acoustic trauma.  The 
service records reveal that the audiogram conducted in March 
1976 showed that his hearing was within normal limits.  
Chronic bilateral hearing loss pursuant to 38 C.F.R. § 3.385 
was detected during an inservice August 1980 audiological 
examination.  This was confirmed by the March 1983 medical 
records from Lloyd Noland Hospital, which include the 
surgical report concerning the right ear.

In this regard, the July 1999 VA examination confirmed the 
presence of bilateral hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Additionally, the examiner indicated stated that it 
was as least likely as not that the hearing loss was a result 
of noise exposure incurred during military service.  However, 
the examiner indicated that there was some confusion per the 
veteran's history in that the surgery occurred in 1983 not 
1986.  

It appears that the veteran either was mistaken regarding the 
appearance of his initial hearing loss or was referring to 
the surgery performed in 1987.  Regardless, in view of the 
long history of noise exposure during service in the National 
Guard, and the July 1999 VA opinion, the Board is finds the 
that the evidence is in relative equipoise as to whether the 
bilateral hearing loss is of service origin.  As such, the 
benefit of the doubt is in favor of the veteran.  38 C.F.R. 
§ 3.102 (1999).  Thus, service connection for bilateral 
hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

